 


109 HR 1122 IH: Safe Intersections Act of 2005
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1122 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Rogers of Michigan introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To improve traffic safety by discouraging the use of traffic signal preemption transmitters. 
 
 
1.Short titleThis Act may be cited as the Safe Intersections Act of 2005. 
2.Safe intersections 
(a)In generalChapter 2 of title 18, United States Code, is amended by adding at the end the following: 
 
39.Traffic signal preemption transmitters 
(a)Offenses 
(1)SaleA person who knowingly sells a traffic signal preemption transmitter in or affecting interstate or foreign commerce to a person who is not acting on behalf of a public agency or private corporation authorized by law to provide fire protection, law enforcement, emergency medical services, transit services, maintenance, or other services for a Federal, State, or local government entity, shall, notwithstanding section 3571(b) of title 18, United States Code, be fined not more than $10,000, imprisoned not more than 1 year, or both. 
(2)UseA person who makes unauthorized use of a traffic signal preemption transmitter in or affecting interstate or foreign commerce shall be fined not more than $10,000, imprisoned not more than 6 months, or both. 
(b)DefinitionsIn this section, the following definitions apply: 
(1)Traffic signal preemption transmitterThe term traffic signal preemption transmitter means any mechanism that can change or alter a traffic signal’s phase time or sequence. 
(2)Unauthorized useThe term unauthorized use means use of a traffic signal preemption transmitter by a person who is not acting on behalf of a public agency or private corporation authorized by law to provide fire protection, law enforcement, emergency medical services, transit services, maintenance, or other services for a Federal, State, or local government entity. The term unauthorized use does not apply to use of a traffic signal preemption transmitter for classroom or instructional purposes.. 
(b)Chapter analysisThe chapter analysis for chapter 2 of title 18, United States Code, is amended by adding at the end the following: 
 
 
39. Traffic signal preemption transmitters. 
 
